Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 2, 2021

                                    No. 04-20-00401-CV

              MESHBESHER & SPENCE, LTD. and Konstandinos Nicklow,
                               Appellants

                                             v.

                                    SHUMWAY VAN,
                                       Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-24208
                         Honorable Laura Salinas, Judge Presiding

                                          ORDER

       In accordance with this court’s memorandum opinion of this date, appellants’ motion to
dismiss this appeal is GRANTED, and this appeal is DISMISSED. See TEX. R. APP. P. 42.1(a).
Costs of appeal are taxed against appellants. See id. 42.1(d).

       It is so ORDERED on June 2, 2021.


                                              _____________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2021.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court